Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 09/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the original application does not include nor discuss regarding Canadian greenhouse data.  It appears that this new discussion regarding the Canadian data set completely new; meaning, the initial filing is silent with regards to a Canadian dataset or even an example regarding Canada.  Therefore, the additional disclosure (Tables 1 and Tables 2) are considered to be new matter by the Office as it “add[s] new disclosure to [the] originally disclosed filing.1 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The set forth instant claims 1-3 also recite, further, calculations to determine correlation of velocity based upon the laser readings; however, there is no teaching of how those calculations are done nor is there discussion in the Specification nor the claim as to how these calculations leads to “nondimesnional slope” or the relevant greenhouse gas measurements.  There is also limited discussion in distinguishing how different greenhouse gases are distinguished so as to allow for proper comparison between the baseline measurement and the collected data. 
 Moreover, there is also limited discussion with regards to a “best curve fit of the velocity” and the use of “weight averages” but no examples or explanation are given to allow the skilled artisan to practice this “unique algorithm.” Further, the claims also do not recite any limitations which would allow the skilled artisan to envisage the use of the set forth “unique algorithm.”  Applicant may assert that the final claim 3 does disclose to the skilled artisan the use of the “unique algorithm”, but Examiner maintains that merely “forecasting” may be done with ordinary means and does not require the “unique algorithm” as stated in the Specification.     
Applicant is reminded of the policy underlying the 35 U.S.C 112(a):
“The requirement for an adequate written description ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. The grant of a patent helps to foster and enhance the development and disclosure of new ideas and the advancement of scientific knowledge. Upon the grant of a patent in the U.S., information contained in the patent becomes a part of the information available to the public for further research and development, subject only to the patentee’s right to exclude others during the life of the patent.” (See MPEP 2162, emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims list limitations where different gases can be isolated and compared.  The specification does not give any clear indication how this is done as it appear that the “diaphragm disk” only measured the resultant change in pressure due to the presence of a resultant change in gas concentration.  The claims also do not set forth a methodology or an apparatus or anything for which to the collect the atmospheric or greenhouse cases.  Therefore, Examiner cannot ascertain if the invention is enabled to one of ordinary skill.  Examiner assumes that a device is present to detect and isolate the change in particular gases.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are directed towards two statutory categories which renders the claim indefinite. 2  For purposes of examination the claims will be treated as method claims and that the applied prior art meets the set forth claim limitations.
Claim 3 recites that gases may be “injected” and later recites that the entire system is closed.  When the gases can be injected into a system and no further recitation of how the gases are injected or with what type of apparatus, Examiner cannot determine if the system is in fact closed system.  If the gases are injected from outside the Biosphere 2, then the system cannot be a closed system.  But if the Applicant is asserting that the gases are injected by some other means from within the Biosphere 2, this perhaps may be considered a closed system.  The application as currently drafted, is silent as to where these gases are injected from, and how the system is maintained as closed.  Specific details or schematics are required.
Therefore, the prior art rejections made in Claims 1 and 2 further apply to Claim 3 until further clarification or amendments are made to correct these issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.3  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The Federal Register continues to set forth at prong one Examiner must consider if the claims contain “2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.4   
Claim 1 recites: 
sampling the atmosphere to obtain samples thereof; 
determining the ambient and greenhouse gas content of the samples; determining the initial, intermediate, and final temperature of the atmosphere;
determining the distance and time of the movement of the diaphragm plate of an atmospheric pressure controller through the use of a laser, timer, meter marker and video camera in a closed biosphere to determine velocity of the bottom plate; 
determining the integral velocity of the diaphragm plate at various closed biosphere greenhouse gas compositions and concentrations; 
correlating the diaphragm plate velocity with the initial, intermediate, and final temperature of a closed biosphere; and
correlating the temperature of a closed biosphere with the closed biosphere greenhouse gas compositions and concentrations.

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 1, Examiner understands these limitations to fall into the categories of “organizing human activity” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.
MPEP 2106.04(a)(2) II C. states:
An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.	

The set forth limitations merely recites a list of rules for a person to perform in order to calculate the movement of an object.  However, there is no recitation regarding the use of particular apparatus or a particular arrangement of parts to indicate that these specified steps preclude a human from performing them.  The claims do list particular devices such as laser, timer, and etc.  But, there is no recitation of an arrangement nor does it specify the actions the controller takes.  Therefore, the set forth claim limitations, unfortunately, may be read as “rules for” measuring greenhouse gases.
The same reasoning applies to independent claims 2 and 3

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
Claims 1, 2, and 3:
	a laser, timer, meter marker and video camera
 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
The additional element recited in the independent claim is merely instructions to apply an exception as insignificant extra solution activities as understood in MPEP 2106.05(g).5  

Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append additional elements that are performed the abstract idea by a generic computer device.6  
The claimed invention is directed to “abstract idea” in the form of without significantly more. 
This judicial exception is not integrated into a practical application for the reasons stated above. Claim 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kierman et al. (“Development of an Autonomous Greenhouse Gas Monitoring System”, Proceedings of World Academy of Science, Engineering, and Technology Volume 34, Oct. 2008, p.153-157) in view of Zabel et al. (“Construction and Engineering of a Created Environment: Overview of the Biosphere 2 closed System”, 1997, Ecological Engineering (1999) 13, 43-63) and further in view of Berkovic et al .(Optical Methods for Distance and Displacement Measurements”, Advances in Optics and Photonics 4, 441-471 (2012)).
As to Claim 1, Kierman teaches a method and apparatus for monitoring an atmosphere containing greenhouse gases to provide a quantification of the effect of the level of greenhouse gases has on a biosphere atmosphere: 
sampling the atmosphere to obtain samples thereof (p. 153; “[t]he system communicates the data in real-time once the sampling cycle has been completed.”); 
determining the ambient and greenhouse gas content of the samples (Abstract, “detect and measure greenhouse gases”; one skilled in the art knows that to detect the greenhouses one must measure the ambient environment first); 
determining the initial, intermediate, and final temperature of the atmosphere (p.154; “Four parameters of the extracted gas sample … temperature and humidity are measured by the system.”); 

Kierman is silent as to determining the integral velocity of the diaphragm plate at various closed biosphere greenhouse gas compositions and concentrations; 
correlating the diaphragm plate velocity with the initial, intermediate, and final temperature of a closed biosphere; and 
correlating the temperature of a closed biosphere with the closed biosphere greenhouse gas compositions and concentrations.

Zabel teaches determining the integral velocity of the diaphragm plate at various closed biosphere greenhouse gas compositions and concentrations; 
correlating the diaphragm plate velocity with the initial, intermediate, and final temperature of a closed biosphere; and 
correlating the temperature of a closed biosphere with the closed biosphere greenhouse gas compositions and concentrations (p. 50; Figure 5, “Lung Expansion Tank”; “Floating  Lung Pan”; p. 52 teaches the changes in temperature affect the lung volume chambers; p. 59-60 also teaches the need to vary the temperature of the Biosphere 2).

Kierman and Zabel is silent as to determining the distance and time of the movement of the diaphragm plate of an atmospheric pressure controller through the use of a laser, timer, meter marker and video camera in a closed biosphere to determine velocity of the bottom plate; 

Berkovic as to determining the distance and time of the movement of the diaphragm plate of an atmospheric pressure controller through the use of a laser, timer, meter marker and video camera in a closed biosphere to determine velocity of the bottom plate (p. 447 – 450.  Applicants design as disclosed in Figure 3 is merely a rudimentary construction of the well-known triangulation sensor);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine these three references.  The use of a greenhouse sensor to detect greenhouse gases within a closed or open system would be readily adaptable to an environment like Biosphere 2.  The second reference shows the Biosphere construction with the Lung apparatus for which the Applicant in the Specification desires to apply the sensing device.  The final reference teaches that such a sensing device is in fact well-known that the concept dates back to around 7th century B.C. One would be motivated to make this combination so as to measure appropriate amount of change of greenhouse cases.

As to Claim 2, a method and apparatus for monitoring an atmosphere containing greenhouse gases to provide a quantification of the effect of the level of greenhouse gases has on a closed biosphere atmosphere:
 sampling of a closed biosphere atmosphere to obtain samples of water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone; 
determining the water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone content of the samples; 
varying the amount of water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone individually and collectively; 
determining the distance and time of the movement of the diaphragm plate of an atmospheric pressure controller through the use of a laser, timer, meter marker and video camera in a closed biosphere to determine velocity of the bottom plate; 
determining the integral velocity of the diaphragm plate at various closed biosphere greenhouse gas compositions and concentrations; 
correlating the diaphragm plate velocity with the initial, intermediate, and final temperature of a closed biosphere; and 
correlating the temperature of a closed biosphere with the closed biosphere greenhouse gas compositions and concentrations; and 
determining the rate of rise of temperature in a closed biosphere as a function of time for greenhouse gases individually and collectively.

The main operations of the alleged invention are present in claim 1 and overlap in scope.  Please see the rejection for claim 1 for the overlapping limitations.  The secondary reference Zabel teaches a closed Biosphere system as well as determining the amount of trace gases (p. 49 and 53.  Further p. 59-61 teaches that the Biosphere may be controlled so there will be a variety of temperatures, humidity, and therefore subsequent changes in gas release.  The skilled artisan would infer that Biosphere 2 environment may be changed and altered to measure the release of particular greenhouse gases.  Examiner takes official notice that the list of greenhouse gases are also well-known to the skilled artisan.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine these three references.  The use of a greenhouse sensor to detect greenhouse gases within a closed or open system would be readily adaptable to an environment like Biosphere 2.  The second reference shows the Biosphere construction with the Lung apparatus for which the Applicant in the Specification desires to apply the sensing device.  The final reference teaches that such a sensing device is in fact well-known that the concept dates back to around 7th century B.C. One would be motivated to make this combination so as to measure appropriate amount of change of greenhouse cases.

As to Claim 3, a method and apparatus for determining the effect of global greenhouse gases on the temperature of planet earth: 
injecting amounts of water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone into the biosphere; 
sampling of a closed biosphere atmosphere to obtain samples of water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone; determining the water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone content of the samples; 
varying the amount of water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone individually and collectively; determining the initial, intermediate, and final temperature of the closed biosphere atmosphere; 
determining the distance and time of the movement of the diaphragm plate of an atmospheric pressure controller through the use of a laser, timer, meter marker and video camera in a closed biosphere to determine velocity of the bottom plate; 
determining the integral velocity of the diaphragm plate at various closed biosphere greenhouse gas compositions and concentrations; 
correlating the diaphragm plate velocity with the initial, intermediate, and final temperature of a closed biosphere; 
correlating the temperature of a closed biosphere with the closed biosphere greenhouse gas compositions and concentrations; comparing the content of water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone individually and collectively in the earth's atmosphere with the effects of water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone individually and collectively of a closed biosphere; 
determining the rate of rise of temperature in a closed biosphere as a function of time for greenhouse gases individually and collectively; and 
forecasting the effect of global greenhouse gases of water vapor, carbon monoxide, carbon dioxide, methane, nitrous oxide, and ozone individually and collectively have on the temperature of planet earth by comparing the rate of rise of temperature for biosphere greenhouse gases as a function of time for varying levels of greenhouse gases to that of planet earth greenhouse gases rate of rise.
As mentioned above due to the outstanding 112 (b) issues, Examiner asserts that the present prior art rejections for claims 1 and 2 apply to the instant claim 3.  The further limitation with regards to forecasting the effect of global warming as set forth from Applicant’s Specification is merely a linear relationship (Drawing #3) which is then used to extrapolate along the time axis.  Applicant has not set forth any meaningful recitation or teaching that would allow for the skilled artisan to see a special or new correlation between the rise in temperature of the Biosphere (as detected by the alleged invention) and the Earth’s temperature rise.  Therefore, the Examiner cannot give the limitation patentable weight and thus is still rejected under.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. 
Firstly, Examiner thanks Applicant for correcting the issues regarding the drawings.  The drawings are compliant.
Applicant asserts that the set forth combination “does not disclose [the] invention as to forecasting global warming using a biosphere.” (Remarks, p. 1, edit made for sentence fluidity).  Applicant further argues for secondary considerations.
	Examiner, respectfully and humbly, disagrees with Applicant’s assertions.  Examiner provides documentation which shows that the skilled artisan contemplated global warming forecasting using a biosphere environment.7  Further, Biosphere 2 has been available for climate change research since 2002.8  The skilled artisan would find it suggestive that forecasting global warming would be related strongly with climate change research as it is well known that the study of climate change includes global warming; therefore, Examiner maintains that the combination obviates the present invention.
	Applicant’s presentation of evidence for secondary consideration (Remarks, p. 2) are also not persuasive.  Documentation containing dates prior to the cited prior art is required for assertions 1-3.  The 5th assertion requires an affidavit or transcript which substantiates Applicant’s statement regarding “[t]his is big.”  Applicant appears to imply in the 4th assertion that the alleged invention addresses a long felt need in the field of climate change research; however, Examiner is not persuaded as global warming a generally accepted phenomena and continues to be well funded and researched.  
	Lastly, Applicant states that “claim #1 wherein claims #2 and #3 are dependent on claim#1.” (Remarks, p. 1-2).  From the most current claim set filed on 09/16/2021, Examiner cannot ascertain any language which indicates this asserted dependency.  Examiner requires further clarification.   
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP 608.04(a) Matter Not Present in Specification, Claims, or Drawings on the Application Filing Date
        2 A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) (See MPEP 2173.05(p) II.)
        3 See MPEP 2106.04 II. A.
        4 See MPEP 2106.04(a)
        5 Applicants are directed to footnote 31 of Federal Register Vol 84, No. 4
        6 Id. at footnote 40
        7 Shaw (Exxon Research and Engineering Company’s Technological Forecast CO2 Greenhouse Effect, 1980)
        8 De Kok (Plant Responses to Air Pollution and Global Change, 2005, chp V. pg. 173-184)